Per Curiam.
The complaint contains the necessary elements, pleaded with sufficient definiteness, to constitute a cause of action. The order requiring that it be made more definite and certain should be reversed. The defendant may, prior to pleading, if he is so advised, raise the objection that a cause of action is barred by the Statute of Limitations, or that it is unenforcible because of the Statute of Frauds, by a motion made under rule 107 of the Rules of Civil Practice. If he desires greater definiteness to permit .him to prepare for trial, a motion for a bill of particulars is his remedy. All concur. Order reversed, on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.